Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-20
                       69 Filed
                            Filed05/14/21
                                  06/21/21 Entered
                                            Entered05/14/21
                                                    06/21/2117:13:01
                                                             16:42:46 Page
                                                                       Page1 1ofof6 6




 LATHAM & WATKINS LLP                      PACHULSKI STANG ZIEHL & JONES
 Andrew Clubok (pro hac vice)              LLP
 Sarah Tomkowiak (pro hac vice)            Jeffrey N. Pomerantz (CA Bar No.143717)
 555 Eleventh Street, NW, Suite 1000       (admitted pro hac vice)
 Washington, District of Columbia 20004    Robert J. Feinstein (NY Bar No. 1767805)
 Telephone: (202) 637-2200                 (admitted pro hac vice)
 Email: andrew.clubok@lw.com               John A. Morris (NY Bar No. 2405397)
        sarah.tomkowiak@lw.com             (admitted pro hac vice)
                                           Gregory V. Demo (NY Bar No. 5371992)
 Jeffrey E. Bjork (pro hac vice)           (admitted pro hac vice)
 Kimberly A. Posin (pro hac vice)          10100 Santa Monica Blvd., 13th Floor
 355 South Grand Avenue, Suite 100         Los Angeles, CA 90067
 Los Angeles, CA 90071                     Telephone: (310) 277-6910
 Telephone: (213) 485-1234                 E-mail: jpomerantz@pszjlaw.com
 Email: jeff.bjork@lw.com                          rfeinstein@pszjlaw.com
         kim.posin@lw.com                          jmorris@pszjlaw.com
                                                   gdemo@pszjlaw.com
 Kathryn George (pro hac vice)
 330 North Wabash Avenue, Suite 2800       HAYWARD PLLC
 Chicago, IL 60611                         Melissa S. Hayward
 Telephone: (312) 876-7700                 Texas Bar No. 24044908
 Email: Kathryn.george@lw.com              MHayward@HaywardFirm.com
                                           Zachery Z. Annable
 BUTLER SNOW LLP                           Texas Bar No. 24053075
 Martin Sosland (TX Bar No. 18855645)      ZAnnable@HaywardFirm.com
 Candice Carson (TX Bar No. 24074006)      10501 N. Central Expy, Ste. 106
 2911 Turtle Creek Blvd., Suite 1400       Dallas, Texas 75231
 Dallas, Texas 75219                       Telephone: (972) 755-7100
 Telephone: (469) 680-5502
 E-mail: martin.sosland@butlersnow.com     Counsel for Highland Capital Management,
         candice.carson@butlersnow.com     L.P.

 Counsel for UBS Securities LLC and
 UBS AG London Branch




                                                                             20
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-20
                       69 Filed
                            Filed05/14/21
                                  06/21/21 Entered
                                            Entered05/14/21
                                                    06/21/2117:13:01
                                                             16:42:46 Page
                                                                       Page2 2ofof6 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-sgj11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020
                        Plaintiffs,                          §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------
                   STIPULATION AND PROPOSED SCHEDULING ORDER

        This stipulation (the “Stipulation”) is made and entered into by and between Plaintiffs UBS

Securities LLC and UBS AG London Branch (together, “UBS”) and Defendant Highland Capital

Management, L.P. (the “Debtor,” and together with UBS, the “Parties”), by and through their

respective undersigned counsel.

                                                  RECITALS

        WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


                                                         2
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-20
                       69 Filed
                            Filed05/14/21
                                  06/21/21 Entered
                                            Entered05/14/21
                                                    06/21/2117:13:01
                                                             16:42:46 Page
                                                                       Page3 3ofof6 6




       WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

       WHEREAS, on March 31, 2021, UBS commenced the above-captioned adversary

proceeding (the “Adversary Case”) against the Debtor by filing its complaint [Adv. Dkt. No. 3]

(the “Complaint”);

       WHEREAS, on April 1, 2021, the Court issued the Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Adv. Dkt. No. 9] (the “Alternative

Scheduling Order”);

       WHEREAS, on May 5, 2021, the Court entered the Order Approving Stipulation Extending

Deadline for Debtor to Answer or Otherwise Respond to Complaint [Adv. Dkt. No. 53], setting

June 2, 2021 as the deadline for the Debtor to answer or otherwise respond to the Complaint;

       WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule, as specifically set forth below.

       NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

       1.      The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”), in lieu of that provided in the Alternative Scheduling Order:

                                    Proposed Joint Scheduling Order

                                       Event                             Deadline

                 1    Debtor’s Answer or Response               June 2, 2021
                 2    Service of Written Discovery Requests     June 4, 2021
                 3    Service of Written Responses to           June 18, 2021
                      Discovery
                 4    Completion of Fact Discovery              June 25, 2021
                 5    Expert Disclosures                        July 16, 2021
                 6    Completion of Expert Discovery            August 16, 2021
                 7    Dispositive Motions                       August 23, 2021


                                                3
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-20
                       69 Filed
                            Filed05/14/21
                                  06/21/21 Entered
                                            Entered05/14/21
                                                    06/21/2117:13:01
                                                             16:42:46 Page
                                                                       Page4 4ofof6 6




                 8       Exhibit and Witness Lists                  September 20, 2021
                 9       Joint Pretrial Order                       September 27, 2021
                 10      Proposed Findings of Fact and              September 27, 2021
                         Conclusions of Law
                 11      Trial Docket Call                          October 4, 2021 at 1:30
                                                                    p.m. (CT)
                 12      Trial Week Begins                          October 17, 2021


        2.      If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

notice to the Parties.

        3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation, subject to any objection to the

Court’s jurisdiction or core jurisdiction and subject to any motion for the withdrawal of the

reference, with respect to which all parties reserve their rights, if any.

                           [Remainder of this page intentionally left blank.]




                                                   4
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-20
                       69 Filed
                            Filed05/14/21
                                  06/21/21 Entered
                                            Entered05/14/21
                                                    06/21/2117:13:01
                                                             16:42:46 Page
                                                                       Page5 5ofof6 6




 Dated: May 14, 2021

 Respectfully submitted,

 By /s/ Kathryn George                        By /s/ John A. Morris __

 LATHAM & WATKINS LLP                         PACHULSKI STANG ZIEHL & JONES
 Andrew Clubok (pro hac vice)                 LLP
 Sarah Tomkowiak (pro hac vice)               Jeffrey N. Pomerantz (CA Bar No.143717)
 555 Eleventh Street, NW, Suite 1000          (admitted pro hac vice)
 Washington, District of Columbia 20004       Robert J. Feinstein (NY Bar No. 1767805)
 Telephone: (202) 637-2200                    (admitted pro hac vice)
 Email: andrew.clubok@lw.com                  John A. Morris (NY Bar No. 2405397)
        sarah.tomkowiak@lw.com                (admitted pro hac vice)
                                              Gregory V. Demo (NY Bar No. 5371992)
 Jeffrey E. Bjork (pro hac vice)              (admitted pro hac vice)
 Kimberly A. Posin (pro hac vice)             10100 Santa Monica Blvd., 13th Floor
 355 South Grand Avenue, Suite 100            Los Angeles, CA 90067
 Los Angeles, CA 90071                        Telephone: (310) 277-6910
 Telephone: (213) 485-1234                    E-mail: jpomerantz@pszjlaw.com
 Email: jeff.bjork@lw.com                             rfeinstein@pszjlaw.com
         kim.posin@lw.com                             jmorris@pszjlaw.com
                                                      gdemo@pszjlaw.com
 Kathryn George (pro hac vice)
 330 North Wabash Avenue, Suite 2800          HAYWARD PLLC
 Chicago, IL 60611                            Melissa S. Hayward
 Telephone: (312) 876-7700                    Texas Bar No. 24044908
 Email: kathryn.george@lw.com                 MHayward@HaywardFirm.com
                                              Zachery Z. Annable
 BUTLER SNOW LLP                              Texas Bar No. 24053075
 Martin Sosland (TX Bar No. 18855645)         ZAnnable@HaywardFirm.com
 Candice Carson (TX Bar No. 24074006)         10501 N. Central Expy, Ste. 106
 2911 Turtle Creek Blvd., Suite 1400          Dallas, Texas 75231
 Dallas, Texas 75219                          Telephone: (972) 755-7100
 Telephone: (469) 680-5502
 E-mail: martin.sosland@butlersnow.com        Counsel for Highland Capital Management,
         candice.carson@butlersnow.com        L.P.

 Counsel for UBS Securities LLC and
 UBS AG London Branch




                                          5
Case
 Case21-03020-sgj
      21-03020-sgjDoc
                   Doc89-20
                       69 Filed
                            Filed05/14/21
                                  06/21/21 Entered
                                            Entered05/14/21
                                                    06/21/2117:13:01
                                                             16:42:46 Page
                                                                       Page6 6ofof6 6




                                CERTIFICATE OF SERVICE

       I, Martin Sosland, certify that this Stipulation and Proposed Scheduling Order was filed

electronically through the Court’s ECF system, which provides notice to all parties of interest.


       Dated: May 14, 2021

                                                             /s/ Martin Sosland




                                                 6
